
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 203
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Gingrey of
			 Georgia (for himself, Mr. Lewis of
			 Georgia, Mr. Deal of
			 Georgia, Mr. Bishop of
			 Georgia, Mr. Linder,
			 Mr. Kingston,
			 Mr. Scott of Georgia,
			 Mr. Westmoreland,
			 Mr. Price of Georgia,
			 Mr. Marshall,
			 Mr. Barrow,
			 Mr. Johnson of Georgia, and
			 Mr. Broun of Georgia) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Honoring the life and work of Furman
		  Bisher.
	
	
		Whereas Furman Bisher was born on November 4, 1918, in
			 Denton, North Carolina;
		Whereas Furman Bisher became editor of the Charlotte News
			 in 1940;
		Whereas Furman Bisher served his country during World War
			 II from 1941 until 1945;
		Whereas Furman Bisher became a sports editor for the
			 Atlanta Constitution in 1950;
		Whereas Furman Bisher became a sports editor and columnist
			 for the Atlanta Journal and the Sunday Journal-Constitution in 1957;
		Whereas Furman Bisher was president of the Football
			 Writers Association of America from 1959 to 1960;
		Whereas Furman Bisher was named one of the Nation’s five
			 best columnists by Time Magazine in 1961;
		Whereas Furman Bisher was president of the National
			 Sportscasters and Sportswriters Association from 1974 to 1976;
		Whereas Furman Bisher has covered as a reporter every
			 Kentucky Derby since 1950;
		Whereas Furman Bisher has covered as a reporter every
			 National Football League Super Bowl except for the first one played in
			 1967;
		Whereas Furman Bisher played a crucial role in
			 facilitating the arrival of the Braves Baseball team to Atlanta which was
			 Atlanta’s first professional sports team;
		Whereas Furman Bisher is a member of the Atlanta Sports
			 Hall of Fame, the International Golf Writers Hall of Fame, and the national
			 Sportscasters and Sportswriters Hall of Fame;
		Whereas Furman Bisher was a recipient of the Professional
			 Golfer’s Association Lifetime Achievement in Journalism Award in 1996;
		Whereas in 1949, Furman Bisher secured the only interview
			 with “Shoeless” Joe Jackson since 1919 when he was banned from baseball;
			 and
		Whereas Furman Bisher retired from the Atlanta Journal
			 Constitution on October 10, 2009, after 59 years of service: Now, therefore, be
			 it
		
	
		That Congress—
			(1)honors the life
			 and work of Furman Bisher; and
			(2)respectfully requests the Clerk of the
			 House to transmit an enrolled copy of this resolution to Furman Bisher.
			
